Dismiss and Opinion Filed July 31, 2013




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-12-01583-CV

                           EDWARD C. NEWBERRY, Appellant
                                        V.
                           CLAUDIA J. NEWBERRY, Appellee

                      On Appeal from the 397th Judicial District Court
                                  Grayson County, Texas
                             Trial Court Cause No. 06-0752

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright


       Before the Court is appellant’s June 27, 2013 motion to dismiss appeal. Appellant has

informed the Court that he and appellee have settled their differences. Accordingly, we grant

appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Carolyn Wright/
121583F.P05                                       CAROLYN WRIGHT
                                                  CHIEF JUSTICE
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

EDWARD C. NEWBERRY, Appellant                     On Appeal from the 397th Judicial District
                                                  Court, Grayson County, Texas
No. 05-12-01583-CV        V.                      Trial Court Cause No. 06-0752.
                                                  Opinion delivered by Chief Justice Wright.
CLAUDIA J. NEWBERRY, Appellee                     Justices Lang-Miers and Lewis participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       Subject to the parties’ agreement, we ORDER that appellee Claudia J. Newberry recover
her costs, if any, of this appeal from appellant Edward C. Newberry.


Judgment entered July 31, 2013




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




Newberry dismissal on ants mtn.docx         –2–